Name: Council Decision 2006/366/CFSP of 20 March 2006 concerning the conclusion of the Agreement between the European Union and the Government of Georgia on the status in Georgia of the European Union Special Representative for the South Caucasus and his/her support team
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  executive power and public service
 Date Published: 2006-10-25; 2006-05-23

 23.5.2006 EN Official Journal of the European Union L 135/14 COUNCIL DECISION 2006/366/CFSP of 20 March 2006 concerning the conclusion of the Agreement between the European Union and the Government of Georgia on the status in Georgia of the European Union Special Representative for the South Caucasus and his/her support team THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) Further to the decision to respond to the situation following the closure of the OSCE border monitoring mission in Georgia by strengthening the European Union Special Representative (EUSR) for the South Caucasus, the Council adopted, on 28 July 2005, Joint Action 2005/582/CFSP amending and extending the mandate of the European Union Special Representative for the South Caucasus (1). (2) Further to Council Decision of 3 October 2005 authorising the Presidency, assisted where necessary by the Secretary-General/High Representative, to open negotiations, the Presidency negotiated an agreement between the European Union and the Government of Georgia on the status in Georgia of the EUSR for the South Caucasus and his/her support team. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and the Government of Georgia on the status in Georgia of the European Union Special Representative for the South Caucasus and his/her support team is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Article 4 This Decision shall take effect on the day of its adoption. Done at Brussels, 20 March 2006. For the Council The President U. PLASSNIK (1) OJ L 199, 29.7.2005, p. 92. Joint Action as amended by Joint Action 2006/121/CFSP (OJ L 49, 21.2.2006, p. 14).